Citation Nr: 1542252	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  11-08 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.

2.  Entitlement to an initial compensable rating for residuals of a right femur fracture.

3.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) from May 1964 to November 1964, with subsequent service in the Army Reserve. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.   

An informal conference was held before a Decision Review Officer in June 2011; the conference report is of record.  

In November 2011, the agency of original jurisdiction (AOJ) granted service connection for left ear hearing loss, which had previously been on appeal.  Consequently, the matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The issues of entitlement to service connection for right ear hearing loss and a compensable rating for residuals of a right femur fracture are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's right knee degenerative joint disease is manifested by noncompensable limitation of motion.  There is no indication of a compensable limitation of flexion or extension; instability or recurrent subluxation; dislocation or removal of the semilunar cartilage; genu recurvatum; or functional loss approximating the criteria for the next higher rating.  




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5024, 5003-5260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding private or VA treatment records pertinent to the appeal.  There is no indication that the Veteran is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted, or opinions were obtained, in May 2010, August 2010, February 2011, and August 2011.  The findings are based on the Veteran's medical history and describe the disability in sufficient detail so that the Board's decision is a fully informed one.  The Board thus finds that the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In September 2015, the Veteran's representative contended that remand of this issue is necessary because the most recent examination of the Veteran's knee is approximately four years old; thus, it is "stale."  However, the "mere passage of time" does not render an examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the U.S. Court of Appeals for Veterans Claims (Court) noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Id. at 183.  There is no such medical or lay evidence alleging that the Veteran's service-connected disability has worsened since his most recent VA examination.  Thus, remand for a new examination is not necessary. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. 

Law and Regulations

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The U.S. Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for the Veteran's right knee disability was established by a June 2010 rating decision, which assigned a disability rating of 10 percent, effective August 31, 2009, under Diagnostic Codes 5003-5260. 

Under Diagnostic Code 5003, degenerative changes established by X-ray are rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each major joint affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  

Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension). 

Under Diagnostic Code 5260, the criterion for a 10 percent rating is flexion limited to 45 degrees. The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees. 

Under Diagnostic Code 5261, the criterion for a 10 percent rating is extension limited to 10 degrees. The criterion for the next higher rating, 20 percent, is extension limited to 15 degrees. 

Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Separate ratings may be assigned for limitation of flexion and for extension. VAOPGCPREC 9-04 (September 17, 2004). 

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  20 percent is the maximum schedular rating available under Diagnostic Code 5258. 

Diagnostic Code 5259 provides for a 10 percent rating based on evidence of symptomatic, removed semilunar cartilage. 

Dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206-07.

Also with arthritis or periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Facts

On VA examination in May 2010, range of motion of the right knee joint was 0 degrees of extension to 130 degrees flexion.  There was no additional limitation of motion upon repetitive-motion testing, nor was there objective evidence of pain with active motion.  The examination report noted no giving way, instability, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, or flare-ups of joint disease.

On VA examination in August 2010, the Veteran reported using a cane during ambulation in order to favor his right knee.  He did not have trouble standing, and he reported that he could walk a quarter of a mile.  However, he reported pain of a constant 7 out of 10, with flare-ups to pain of an 8 or a 9 upon waking.  Range of motion of the knee joint was 0 degrees to 140 degrees, with no evidence of painful motion.  The strength of the joint was normal.  There was no evidence of instability upon testing of the medical collateral ligament (MCL) or lateral collateral ligament (LCL).  Drawer testing was negative, indicating no cruciate ligament pathology.  Lachman's testing was also negative, indicative of no anterior cruciate ligament pathology.  There was no functional loss upon repetitive motion testing.  

A December 2010 private evaluation of the knee noted swelling of the joint and limitation of extension; however, the limitation of motion was not quantified in terms of degrees.   

During a February 2011 VA examination, the Veteran reported tenderness on the medial aspect of the right knee.  He rated his pain as a 6 out of a possible 10.  He reported a subjective feeling of decreased strength in the right knee joint, and walked with a cane as a result of the antalgic gait caused by his right knee symptoms.  The Veteran was not limited in his ability to drive, and had not fallen in the past year as a result of his knee symptoms.  He was able to sit for approximately 2 hours at a time.  He could also stand for more than 15 minutes, and walk several blocks.  

Physical examination showed diffuse tenderness to palpation of the right knee joint, "worst at medial patellar border."  There was noncompensable surgical scarring around the right knee.  Range of motion testing was 0 degrees to 115 degrees, with objective evidence of painful motion with flexion and extension.  Strength of the joint was slightly diminished to 4/5.  Some crepitus was noted.  Ligament stability testing was normal.  There were no additional functional limitations noted as a result of the Veteran's right knee symptoms.  The Veteran was employed as a truck driver on a full-time basis.  

During an August 2011 VA examination, the Veteran reported that he did not require pain medication for his right knee.  He reported that he used a cane for his vertigo, and not because of any right knee symptoms.  He reported that his right knee once had cracking and popping sensations, but that he had not noticed these symptoms recently.  He did not have nighttime knee pain.  He was able to travel distances in the car without effect on his knee pain.  He reported that the knee always felt unstable but there were no falls in the past year.  He did not have difficulty going up or down steps.  However, he estimated that he was capable of walking only one city block because of his knee.  Standing was not limited as long there was no associated vibration.  

On physical examination, there was no tenderness, effusion, edema, redness, heat, inflammation, abnormal movement, instability, or guarding of movement.  Range of motion was 0 to 140.  Strength was 5/5 in both flexion and extension.  There was no atrophy of the musculature.  There was no evidence of meniscus abnormalities.  Ligament stability testing was normal.  There was no additional functional loss as a result of the Veteran's knee pain.  


Analysis

There is no objective evidence of limitation of flexion to 45 degrees or less, nor is there evidence of limitation of extension to 10 degrees or greater.  Entitlement to a higher rating under Diagnostic Codes 5260 and 5261 is not warranted.  

There is no impairment of the tibia and fibula, ankylosis of the knee, or genu recurvatum; thus Diagnostic Codes 5262, 5263, and 5256 are not applicable.  

Dislocation or removal of the semilunar cartilage, or symptoms on par with these criteria, are also not shown by the evidence of record; thus, entitlement to a higher rating under Diagnostic Codes 5258 and 5259 is not warranted.

The Veteran does not have a history of falls associated with his right knee; however, he reports that the joint feels unstable.  In September 2015, the Veteran's representative contended that the VA examinations did not adequately evaluate the Veteran's reports of instability.  However, ligament stability testing was conducted during each examination, and no evidence of instability has been shown.  The Veteran is competent to report subjective sensations of instability.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the objective medical evidence of record shows that the Veteran does not have instability of the right knee joint, nor is there evidence of recurrent subluxation.  The Board finds the objective medical test results to be more probative than the Veteran's subjective complaints.  Accordingly, the Board finds that a disability rating in excess of 10 percent is not warranted pursuant to Diagnostic Code 5257.  

The Veteran's 10 percent rating is predicated upon noncompensable limitation of flexion of the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  While there is also evidence of painful motion of the knee, assignment of separate rating for arthritis under Diagnostic Code 5003 and 38 C.F.R. § 4.59 would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  Accordingly, an additional rating for painful motion under 38 C.F.R. § 4.59 is not warranted.  

The Board has considered whether a separate evaluation is warranted for functional loss.  However, the Veteran has reported little functional loss as a result of his right knee pain, and additional limitation upon repetitive motion testing was not shown on any of the VA examinations of record.  The Veteran is able to sit and stand for long periods of time.  He is independent in his activities of daily living.  His right knee symptoms have not adversely affected his employment as a farmer and long-haul trucker.  Although the Veteran reports symptoms of instability (which are contradicted by the objective test results finding no ligament instability), he does not report any falls as a result of his right knee.  The Veteran does have an antalgic gait, and uses a cane; he additionally reports that he is unable to walk a city block without experiencing knee pain.  However, the Veteran does not report any other functional limitation as a result of his knee pain.  Moreover, at the August 2011 VA examination, the Veteran reported using the case because of his vertigo and not because of his right knee.  The Board thus finds that the functional impairment resulting from the Veteran's right knee disability does not result in symptoms analogous to the criteria for the next higher rating.  As such, a higher rating for functional loss is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45 , 4.59; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Accordingly, the Board finds that all findings and impairment (limitation of motion, functional limitation, pain, weakness) associated with the service-connected disability are encompassed by the schedular criteria for the rating assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

A request for a total disability rating based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
However, since the Veteran has not asserted that he is precluded from obtaining or maintaining substantially gainful employment due to his service-connected right knee disability, and there is no evidence of such, Rice is inapplicable.  Consideration of a TDIU is not warranted.  

Further, applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms of the disability on appeal that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative joint disease of the right knee is denied.  


REMAND

The Veteran claims service connection for his diagnosed sensorineural hearing loss of the right ear, as a result of acoustic trauma during service.  The Veteran's separation document indicates that his military occupational specialty was "pioneer," which involves general construction duties, and that he received a sharpshooter badge.  After resolving any benefit of the doubt in favor of the Veteran, acoustic trauma as a result of exposure to heavy machinery and small arms fire is conceded.  38 U.S.C.A. § 1154(b).

An October 2011 VA medical opinion found that service connection for right ear hearing loss is not warranted because there was no significant puretone threshold shift noted during the Veteran's service .  However, review of the report reflects that the examiner mischaracterized a November 1964 separation examination as an entrance examination, and mischaracterized a December 1965 examination as a separation examination, when in fact that examination was conducted by the Veteran's Army Reserve unit to determine his fitness for military service after recuperating from a right femur fracture.  There is no entrance examination of record.  Thus, as the examiner's finding is based upon an incorrect interpretation of the facts, the examination report is inadequate for purposes of determining entitlement to service connection for right ear hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA audiological examination must be scheduled.  Id.  

A March 2010 X-ray of the Veteran's right femur reflected "deformity and cortical thickening" at the site of the Veteran's right femur fracture.  Although the fracture was characterized as "healed," the reference to a deformity and cortical thickening raises the question of whether there is malunion of the femur with concomitant knee and/or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5299-5255.    

In addition, during his June 2011 informal conference, the Veteran reported numbness of the right lower extremity, which he believes may be the result of his right femur fracture.  None of the VA examinations of record have determined whether the Veteran has any neurological abnormality that is attributable to his service-connected right femur fracture.  

As a result, the record as it stands is inadequate for purposes of deciding the claim, and a new VA examination must be scheduled.  Id.  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since August 2010.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and severity of his right femur fracture residuals.  The entire record must be reviewed by the examiner.   

The examiner is to identify all musculoskeletal and neurological residuals of the Veteran's right femur fracture, and describe their severity.  The examiner must specifically address whether the Veteran's leg length discrepancy is attributable to his right femur fracture, and whether the indication of deformity and cortical thickening seen on a March 2010 X-ray in the area of the fracture represents malunion of the femur with slight knee and hip disability.  All functional losses should be noted, and any limitation of motion as a result of a flare-up should be quantified in terms of degrees of motion lost, to the extent such is feasible.  If neurological manifestations are found, the examiner should identify the affected nerve or nerves.

3.  Schedule the Veteran for a VA audiological examination.  The entire record must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any portion of the right ear hearing loss is attributable to his active service.  The examiner is advised that acoustic trauma during service is conceded.    

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


